DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	According to the Amendment, filed 09 December 2021, the status of the claims is as follows:
Claims 1, 3, 4, 15, 21, and 24 are currently amended;
Claims 2, 5-14, 16-20, 22, 23, and 25 are as originally filed;
Claim 31 is previously presented;
Claims 32-34 are new; and
Claims 26-30 are cancelled.
Response to Arguments
3.	Applicant’s arguments, see Remarks, p. 11, filed 09 December 2021, with respect to the rejection of claims 1-7, 10-12, 15, and 17-25 under 35 U.S.C. 103 as being unpatentable over Huang et al., U.S. Patent Application Publication No. 2013/0225956 A1 (“Huang”), in view of Dhillon et al., U.S. Patent Application Publication No. 2007/0004989 A1 (“Dhillon”), have been fully considered, and are persuasive in view of the Amendment, filed 09 December 2021.  The rejection of claims 1-7, 10-12, 15, and 17-25 has been withdrawn. 
4.	Applicant’s arguments, see Remarks, p. 12, filed 09 December 2021, with respect to the rejection of claims 8 and 9 under 35 U.S.C. 103 as being unpatentable over Huang in view of Dhillon, as applied to claim 1, and further in view of Desai et al., 
5.	Applicant’s arguments, see Remarks, p. 12, filed 09 December 2021, with respect to the rejection of claims 13 and 14 under 35 U.S.C. 103 as being unpatentable over Huang in view of Dhillon, as applied to claim 1, and further in view of Steil et al., U.S. Patent Application Publication No. 2003/0130616 A1 (“Steil”), have been fully considered, and are persuasive in view of the Amendment, filed 09 December 2021.  The rejection of claims 13 and 14 has been withdrawn. 
6.	Applicant’s arguments, see Remarks, p. 12, filed 09 December 2021, with respect to the rejection of claims 16 and 31 under 35 U.S.C. 103 as being unpatentable over Huang in view of Dhillon, as applied to claims 15 and 1, respectively, and further in view of Mensinger et al., U.S. Patent Application Publication No. 2014/0012117 A1 (“Mensinger”), have been fully considered, and are persuasive in view of the Amendment, filed 09 December 2021.  The rejection of claims 16 and 31 has been withdrawn. 
Reason for Allowance
7.	Claims 1-25 and 31-34 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
As to Claims 1-14 and 31, neither Huang, Dhillon, Desai, Steil, Mensinger nor the prior art of record teaches the health-monitoring patch system of base claim 1, including the following in combination with all other limitations of the base claim:
wherein the one or more electrodes include analyte-detecting regions located at distal ends of the microneedles;


As to Claims 15-25, 32, and 33, neither Huang, Dhillon, Desai, Steil, Mensinger nor the prior art of record teaches the continuous health-monitoring patch system of base claim 15, including the following in combination with all other limitations of the base claim:
wherein the tissue-penetrating microsensor is configured to generate a signal in response to a presence of one or more analytes of interest in the interstitial fluid at least while the first or second electrodes are positioned within the user’s skin and are spaced apart from the surface of the user’s skin; …
a non-invasive sensor configured to generate output indicative of a state of the user;
an electronics subsystem in communication with the tissue-penetrating microsensor and the non-invasive sensor, the electronics subsystem including a communication component, a microprocessor, and a computer-readable medium containing program instructions that cause the microprocessor to: 
receive the output from the non-invasive sensor;
control, based at least in part on the received output from the non-invasive sensor, operation of the first electrode or the second electrode for detecting the presence of the one or more analytes of interest within the user’s skin, to compensate for the state of the user; 
receive the signal from the tissue-penetrating microsensor controlled based at least in part on the received output;
process the received signal to generate information based on the received signal; and …

As to Claim 34, neither Huang, Dhillon, Desai, Steil, Mensinger nor the prior art of record teaches the wearable patch system of base claim 34, including the following in combination with all other limitations of the base claim:
a microsensor coupled to the housing and having an array of microneedles,… wherein the one or more electrodes include analyte-detecting regions located at distal ends of the microneedles of the subarrays;
an adhesive substrate including a microsensor opening through which the microsensor extends such that the microneedles of the array are positioned to be inserted within the user’s skin, wherein the adhesive substrate surrounds the microsensor and is configured (a) to attach the housing to a surface of the user’s skin and (b) to hold the analyte-detecting regions within the user’s skin and spaced apart from a surface of the user’s skin; …

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        01/10/2022